Citation Nr: 0935592	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to August 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia that denied service 
connection for a low back disability, skin disability, and 
left and right hip disabilities.

In a June 2006 decision, the Board denied service connection 
for residuals of a right hip replacement and remanded the 
remaining claims to the RO for additional development.  

In an April 2009 rating decision, the RO granted service 
connection for a herniated disc of the lower back.  Thus, the 
low back disability is no longer before the Board.

The Board is aware that additional evidence has been added to 
the record since the issuance of the September 2004 statement 
of the case, namely a February 2009 VA skin disorders 
examination report and addendum.  This evidence was not 
addressed by the RO in the April 2009 supplemental statement 
of the case.  However, given the favorable determination with 
respect to the claim for service connection for a skin 
disability, the Board finds that any error in not returning 
the claim to the RO for readjudication is harmless and 
results in no prejudice to the Veteran.  See 38 C.F.R. 
§ 20.1102 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran's skin cancers were caused by in-service sun 
exposure.

2.  A left hip disability did not originate in service or 
within one year thereafter and it is not related to any 
incident of service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for skin cancers are met.  
38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  The criteria for service connection for a left hip 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Initially, with respect to the claim for service connection 
for a skin disability, in light of the favorable 
determination in this case, the Board notes that no further 
discussion of VCAA compliance is needed at this time.  

Prior to the initial adjudication of the Veteran's claim for 
service connection for a left hip disability in the April 
2004 rating decision, he was provided notice of the VCAA in 
February 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in June 2006, pertaining to the downstream 
disability rating and effective date elements of his claim, 
with subsequent readjudication in an April 2009 supplemental 
statement of the case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examination 
reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  In this regard, the Board observes that 
all available private medical records have been obtained and 
associated with the claims file.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Skin Disability

The Veteran contends that his numerous skin cancers are the 
result of exposure to sun and herbicides during active 
service.  He asserts that on one particular occasion during 
service he received a second-degree sunburn that was treated 
at the military medical facility.  He further asserts that 
his first skin cancer was diagnosed in 1976 or 1977, within 
one or two years after discharge.

His service treatment records do not contain any complaint, 
finding, or diagnosis of a skin disability, to include 
sunburn or skin cancer.  Thus, his skin cancers did not have 
their onset in service.

His service personnel records reflect that his military 
occupational specialties included a signal officer, 
electronics engineer, parachutist, instructor, signal officer 
(parachute), communications and electronics staff officer 
(parachute), and research and development coordinator.  They 
also show that he served in numerous locations including 
Arizona, California, and the Republic of Vietnam.  

A private clinic summary list of medical diagnoses and/or 
problems reflects that the Veteran was diagnosed with 
benign/premalignant lesions in August 1999, June 2001, and 
August 2002.

An October 2006 VA examination report reflects that the 
Veteran had at least 8 basal cell carcinomas and numerous 
actinic keratoses first diagnosed and treated around 1976 or 
1977.  The Veteran reported an intense, second-degree sunburn 
while fully clothed at Eglin Field in Florida during service.  
He also reported being exposed to Agent Orange in service 
while loading barrels of it and spraying it from helicopters.  
After examination and review of the claims file, the examiner 
opined it is less likely as not that the Veteran's current 
skin problems are directly related to his period of military 
service, including Agent Orange exposure.  The examiner noted 
that there was no reference to the Veteran's sunburn in 
service.  The examiner also noted the Veteran's risk factors 
for skin cancer, including accumulated years of sun exposure, 
blue-eyed status, and fair-skinned complexion.  The examiner 
further noted that Agent Orange exposure is not a recognized 
risk factor for basal cell carcinomas in the medical 
literature.

A February 2009 VA examination report reflects a history of 
second-degree sunburn while in service as well as heavy Agent 
Orange exposure while in Vietnam with multiple subsequent 
nonmelanoma skin cancers.  The examiner noted the Veteran's 
history of skin cancers since 1980, including as recently as 
November 2005.  After examination, the examiner provided 
diagnoses of actinic keratoses; nonmelanoma skin cancers, 
excised; and evidence of marked sun damage.  

In an addendum dated later that month, the examiner noted 
that the claims file had been reviewed and stated that the 
Veteran has an unquestionable history of multiple skin 
cancers which have occurred primarily on sun-exposed sites 
and that his overall lack of skin pigment, history of skin 
cancers, presence of marked photodamage, and self-reported 
history of both acute sunburn and prolonged sun exposure 
while in service are all consistent with service-related sun 
damage.  The examiner noted that there were no records of the 
specific sun-induced injury at Eglin Air Force Base in the 
service treatment records, or of any records identifying 
specific skin issues while the Veteran was in service.  The 
examiner stated that he was not aware of any specific 
association between Agent Orange and either nonmelanoma skins 
cancer or accentuation of photodamage.  The examiner noted 
that the Veteran's skin presently has features of chronic sun 
exposure and it is plausible that at least part of this 
damage with associated skin cancers is associated with sun 
exposure he received while in service.  The examiner observed 
though that the amount of sun damage due to exposure while in 
service as opposed to exposure prior to and after service 
cannot be determined.  The examiner then opined that it is 
more likely than not a portion of the Veteran's problems with 
skin cancer and precancerous lesions are attributable to 
ultraviolet exposure obtained while in service.  The examiner 
acknowledged that the assessment is not based upon the 
medical records but on the history of deployment to areas 
with a high ultraviolet index, activities that kept the 
Veteran outdoors, and the Veteran's basic skin type.

Given the above, the Board finds that the evidence is in 
relative equipoise as to whether the Veteran's skin cancers 
were caused by in-service sun exposure.  The service 
treatment records do not contain any mention of sunburns or 
skin cancer; however, the Veteran served in the Army for 20 
years in such places as Arizona, California, and the Republic 
of Vietnam, and his military occupational specialties likely 
required a great amount of time outdoors.  Therefore, it is 
likely he received excessive sun exposure during service.  In 
addition, although he has been unable to provide any medical 
evidence from shortly after discharge showing that he was 
diagnosed with skin cancer in 1976 or 1977, based on the 
repeated incidents of skins cancers since the 1980s, the 
Board finds credible his assertions of having skin cancer at 
that time.  Further, although one VA examiner opined that the 
skin cancers were not related to service, a second VA 
examiner has opined that they were.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that his skin cancers were caused by in-service 
sun exposure.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Hip Disability

The Veteran contends that his left hip disability is the 
result of parachute jumps and training exercises performed 
during active service.  

His service treatment records contain a May 1966 entry which 
reflects complaints of left thigh and leg pain for the past 
several weeks as well as a backache for the past week.  An 
examination of the Veteran was essentially normal, and an 
impression of muscle strain versus mild sciatica was entered.  
In August 1969, the Veteran complained of having left buttock 
pain with left foot paresthesias.  An impression of mild left 
sciatic radiculopathy was entered.  A few days later, it was 
noted that his radiculopathy symptoms had dissipated.  In 
June 1971, the Veteran gave a history of left back pain, 
which had its onset five to seven days before.  The pelvis 
and hips were normal.  No other significant abnormality was 
noted.  An August 1971 report reflects that the Veteran had 
left calf pain with mild tenderness.  At that time, an 
impression of questionable myositis was recorded.  When seen 
in September 1971, the examining physician noted that, while 
there was no improvement in the Veteran's condition, he no 
longer limped.  At that time, there was no objective evidence 
of inflammation or thrombophlebitis.  A June 1975 retirement 
examination report reflects that the Veteran's spine and 
lower extremities were both normal.  

Given the above, the Board observes that the service 
treatment records do not contain any complaint, finding, or 
diagnosis specific to the left hip.  Thus, a left hip 
disability did not originate in service.

Post-service, a February 2002 private report of x-rays 
reflects impressions of a normal left hip and mild 
degenerative narrowing across the joint space that may 
actually be projectional, with no loose body fragments.  A 
February 2003 VA examination report reflects that x-rays of 
the left hip revealed no evidence of acute osseous injury or 
significant degenerative change.  A December 2003 report of 
private x-rays of the left hip revealed essentially bone-on-
bone and that there was marked increase in osteoarthritic 
changes from one year ago.  A December 2003 VA treatment note 
reflects complaints of left hip, thigh, and knee pain that 
was not alleviated with medication and an impression of left 
hip, thigh, and knee pains with known history of degenerative 
joint disease.  

Given the above, the first documentation of left hip problems 
appears to be in February 2002, when x-rays were reported as 
showing a normal left hip, almost 25 years after discharge 
from service.  The passage of many years between discharge 
from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, there is no evidence 
of arthritis of the left hip within one year after 
separation.

An October 2006 VA examination report reflects that the 
Veteran had left hip replacement after discharge from service 
and that he believed that his left hip disability is related 
to multiple pain episodes after parachute jumping training in 
service.  After examination and review of the claims file, 
the examiner opined that it is less likely than not that the 
Veteran's left hip disability is a result of military service 
as the medical records do not indicate any chronic disabling 
condition that was present or diagnosed while the Veteran was 
in the military or upon discharge.  

A March 2009 VA examination report reflects that the 
Veteran's left hip began hurting in 2002, that it started 
spontaneously and was felt in the buttock, groin, and down 
the front of the leg, and that the hip was replaced in 2004.  
After examination and review of the claims file, the examiner 
opined that it is less likely as not that the Veteran's left 
hip disability was caused by or a result of or attributable 
to the Veteran's period of military service, nor was the left 
hip disability manifested to a compensable degree within one 
year of service discharge in August 1975.  The examiner noted 
that symptoms started approximately 25 years after release 
from the military and there is no evidence of any hip 
problems during his career.

Given the above, the Veteran's left hip disability is not 
otherwise related to service.  Moreover, the Veteran has not 
presented any competent medical evidence of a link between 
his left hip disability and service.

In sum, a left hip disability did not originate in service or 
within one year thereafter, and it is not related to any 
incident of service.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of a medical nexus - a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

Of note, the Veteran has asserted that a parachuting accident 
in service, when he fell heavily on his back, led to a 
discrepancy in leg length and caused his hip problems.  In 
support thereof, he submitted an abstract of a medical 
journal article showing that people with limb length 
inequality were more likely than those without limb length 
inequality to have hip osteoarthritis.  In this regard, the 
Board observes that medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 
11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, in this case, there is no favorable medical 
opinion.  Further, the March 2009 examiner noted that the 
Veteran's limb lengths were equal.  Standing alone, medical 
articles or treatises are simply too general to make a causal 
link between the Veteran's left hip disability and service 
that is more than speculative in nature.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.

.
ORDER

Service connection for skin cancers is granted.

Service connection for a left hip disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


